



EXHIBIT 10.30


EXECUTIVE SEPARATION AND GENERAL RELEASE AGREEMENT
This Confidential Executive Separation Agreement and General Release Agreement
(“Agreement”) is between David P. Bozeman (“Executive”) and Caterpillar Inc., as
well as each and all of its parents, subsidiaries, and affiliates (“Employer”).
In consideration of the mutual promises recited in this Agreement, Executive and
Employer hereby agree:


1.Employment through December 31, 2016. Executive’s employment relationship with
Employer will terminate on December 31, 2016 (the “Separation Date”). Executive
will continue as an employee of Employer until the Separation Date and Executive
understands and acknowledges that all of Employer’s human resources policies and
practices remain in effect, and that Executive will continue to receive current
base salary and will be entitled to participate in the same employee benefit and
incentive compensation plans/programs as other similarly situated employees,
subject to any restriction, limitation and discretionary authority specified in
such plans and programs.


2.Transition of Officer Responsibilities. Executive’s active service performing
the administrative functions of Senior Vice President will continue through
August 31, 2016 and thereafter, Executive will remain available to perform any
duties that may be directed by the Chief Executive Officer, or his designee,
through and including the Separation Date. Employer and Executive will cooperate
to accomplish all necessary forms of resignation and other documentation so that
the mutual termination of their employment relationship may occur as provided
for by this Agreement.


3.Other Compensation and Benefits. Executive understands that except as
expressly provided for herein by this Agreement, all other compensation and
benefit plans, policies and programs in which Executive participates in as a
result of employment with Employer, shall be administered pursuant to their
terms, provisions and administrative practices and policies that are then in
effect, as interpreted and applied by Employer or the plan administrator(s) as
applicable.
   
4.Separation Payment and Benefits. Executive acknowledges that Employer does not
offer any severance or termination benefits, and that Executive is not otherwise
entitled to receive any severance or termination benefits in connection with his
separation from employment except as provided by the terms of this Agreement.
Employer agrees to provide Executive with a special separation payment and
benefits, which would not otherwise be paid or provided for, and described as
follows:
•
Lump Sum Payment. Employer will make a lump sum separation payment in the amount
of Two Million Three Hundred Thousand Dollars and No Cents (USD$2,300,000.00)
minus applicable withholding deductions in a single lump sum on the Separation
Date.



•
Vesting of Equity Compensation and Extension of Expiration Dates. Employer will
cause the outstanding, non-vested non-qualified stock option (“NQSO”) and
restricted stock unit (“RSU”) grants made to Executive as of August 31, 2016 to
become vested on a pro-rata basis as of the Separation Date, as vesting is not
otherwise automatic upon the Executive’s separation from employment under the
terms of such grants which were made under the Caterpillar Inc. 2006 Long-Term
Incentive Plan or the Caterpillar Inc. 2014 Long-Term Incentive Plan
(collectively, the “Equity Plans”). Notwithstanding the foregoing, the
performance-based restricted stock units (“PRSUs”) associated with the grants
made on February 27, 2015 and March 7, 2016 only will become vested (on a
pro-rata basis) if and to the extent the applicable performance
goals/performance hurdles set forth in the applicable award notices are
achieved. The pro-rated amounts for each affected grant are set forth in Exhibit
A, which is incorporated into this Agreement and is a material part of this
Agreement.

In addition, Caterpillar will cause the expiration dates for all outstanding and
vested NQSOs and stock appreciation rights (“SARs”) as of the Separation Date to
be extended to December 31, 2017, as such NQSOs and SARs would otherwise expire
on March 1, 2017 in connection with Executive’s separation of employment under
the terms of such grants. Accordingly, Executive will have until December 31,
2017 to exercise any vested NQSOs and SARs in accordance with policies and
procedures established by the Employer through





--------------------------------------------------------------------------------





the Equity Plans’ designated administrator, currently E*TRADE, or through such
other means as the Employer may designate.
The shares associated with any vested stock units (less any applicable tax
withholding) will be issued or delivered to Executive in accordance with the
terms of the applicable award notices, the Equity Plans, and applicable law.
5.General Release. In exchange for the payment and benefits described in Section
4, Executive agrees to generally release the following parties from all claims
that Executive may have, known or unknown, against them:
•
Employer;

•
Employer's parent, subsidiary and affiliated companies;

•
Employer's predecessors; and

•
All of the above companies’ agents, directors, officers, employees,
representatives, fiduciaries, shareholders, successors and assigns.



Executive agrees that this general release includes all claims related to
employment with Employer or the decision to terminate Executive’s employment.
For example, Executive understands to be providing a full and general release of
claims based on:
•
Any federal statute, including: the False Claims Act (including any right to
share in any recovery by the United States government); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1874;
the Age Discrimination in Employment Act (ADEA); the Equal Pay Act; the
Americans with Disabilities Act; the Employee Retirement Income Security Act of
1974; and the National Labor Relations Act;

•
Any state statute, including discrimination and whistleblower statutes;

•
Any ordinance;

•
Any express or implied contract between Employer and me;

•
Any tort, such as defamation, misrepresentation, infliction of emotional
distress, or fraud;

•
Negligence; or

•
Any other legal theory.



6.Exclusions From General Release. This Agreement’s general release provisions
exclude: claims arising after Executive signs this Agreement; claims for breach
of this Agreement; claims for defense and indemnification as provided for in
Section 9 of this Agreement and claims for coverage under Employer’s Directors
and Officers insurance policies applicable to Executive’s duties arising from
employment with Employer; and claims that cannot be waived, such as for
unemployment or worker’s compensation. Neither the release provisions above nor
anything else in this Agreement limit Executive’s rights to file a charge with
any administrative agency (such as the U.S. Equal Employment Opportunity
Commission or a state fair employment practices agency), provide information to
an agency, or otherwise participate in an agency investigation or other
administrative proceeding. However, Executive is relinquishing all rights to
receive any money or other individual relief based on any agency or judicial
decision, including class or collective action rulings, except that Executive
may receive money properly awarded by the U.S. Securities and Exchange
Commission as a securities whistleblower incentive.


7.Disclosure. Executive also agrees that he has reviewed Caterpillar’s Worldwide
Code of Conduct, (the “Code”) and agrees that he has been given an adequate
opportunity to advise Caterpillar, and has truthfully advised Caterpillar, of
any facts that he is aware of that constitute or might constitute a material
violation of the Code, any other Caterpillar policies, or any ethical, legal or
contractual standards or obligation of Caterpillar or its affiliates. If
Executive should learn of such facts in the future, he agrees to report them to
Caterpillar by contacting Caterpillar’s Office of Business Practices.


8.Cooperation and Assistance. Executive agrees to cooperate and assist in the
investigation, prosecution or defense of any potential claims or concerns
regarding Employer’s or any affiliates’ business about which he has relevant
knowledge, including by providing truthful information and testimony as
reasonably requested by Employer; and (ii) by providing truthful information and
testimony with all government authorities on matters pertaining to any
investigation,





--------------------------------------------------------------------------------





litigation or administrative proceeding concerning Employer or its affiliates.
Employer will reimburse Executive for any reasonable travel and out-of-pocket
expenses incurred in providing such cooperation and assistance after the
Separation Date.
Except as provided for in Section 19 with regard to governmental reporting,
Executive further agrees to inform Employer of all subpoenas, correspondence,
telephone calls, and requests for information, inquiries or other contacts he
may receive from third parties, concerning any fact or circumstances known to
him during his employment. Executive agrees to inform Caterpillar within three
(3) business days of each such contact. All notices and other communications
Executive may provide Employer as required to accomplish this obligation shall
be in writing and shall be given by Executive in hand or by overnight delivery,
with a signed receipt, shall be deemed effective as of the date delivered, and
shall be addressed as follows: Office of the General Counsel, Law & Public
Policy Division, Caterpillar Inc., 100 N.E. Adams Street, Peoria, IL 61629-7310.
9.Indemnification. Employer shall defend and indemnify Executive with respect to
Executive’s actions in the performance of Executive’s duties arising from his
employment and performance as an officer and employee through the Separation
Date to the fullest extent permitted by the Employer’s Bylaws and supporting
policies, or any applicable indemnification agreement as in effect from time to
time.


10.Non-Disparagement. Executive agrees not to criticize, make any negative
comment about or otherwise disparage Employer and its current officers and
directors in any manner, whether orally or in writing and directly or
indirectly, that when viewed objectively, appears calculated to disrupt or
impair their normal, ongoing business operations, or to harm their reputation
with employees, suppliers, customers, agents or the public. Employer agrees that
it will instruct its Executive Officers, including Executive’s immediate
supervisor, and Employer’s Vice President, Human Services Division, not to
criticize, make any negative comment about or otherwise disparage Executive in
any manner, whether orally or in writing and directly or indirectly, that when
viewed objectively, appears calculated to disrupt or impair or to harm his
reputation with prospective employers, employees, suppliers, customers, agents
or the public.


Executive further agrees not to provide testimony as an expert or paid witness
on behalf of a party adverse to Employer or its affiliates. This paragraph does
not prohibit Executive from testifying pursuant to a subpoena or from accepting
witness fees accompanying a subpoena, and this paragraph in no way limits
Executive’s right to report possible violations of law or regulation to any
governmental agency; to file a charge with any governmental administrative
agency or participate in any such agency investigation; nor from making other
disclosures that are protected under whistleblower provisions of state or
federal law or regulation.
11.Reference. Executive may direct specific inquiries regarding employment to
Employer’s Chief Executive Officer. Executive otherwise agrees to direct
inquiries regarding employment, including those from prospective employers, to
Employer's Vice President, Human Services Division.
  
12.Obligations Regarding Trade Secret and Company Confidential Information.
Executive acknowledges that during his employment, he developed and has been
exposed to trade secrets or confidential information regarding Employer and its
affiliates, including business strategies, operations, and actual and potential
customers and suppliers ("Confidential Information"). Employer considers such
Confidential Information to be valuable and proprietary. Executive understands
that after the Separation Date he remains bound by the Intellectual Property
Agreement that he signed during his employment with Employer. Except as provided
for in Section 19 with regard to governmental reporting, Executive acknowledges
that he is under a continuing obligation to keep confidential, not disclose and
not use any confidential information except as specifically authorized by
Employer. Employee understands he is required to sign an Exit Statement upon
separation from employment that reaffirms these obligations regarding trade
secret and confidential information.


13.Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the duty to
cooperate, confidentiality and non-disparagement provisions of this Agreement,
Employer’s obligation to make any payment under this Agreement will immediately
cease. Executive acknowledges that irreparable harm would result from any breach
by Executive of the provisions of this Agreement, and that monetary damages
alone would not provide adequate relief for any such breach. Accordingly, if
Executive breaches or threatens to breach this Agreement, Executive consents to
injunctive relief in favor of Employer without the necessity of Employer posting
a bond. Moreover, any award of injunctive relief shall not preclude Employer
from seeking or recovering its attorneys fees and





--------------------------------------------------------------------------------





associated costs incurred as a result of any attempt to redress a breach by
Employee or to enforce its rights and protect its interests under the Agreement.


14.Advice to Consult Legal Counsel. Since this Agreement includes a waiver of
rights, including those rights falling under the Age Discrimination in
Employment Act, Executive has been advised to consult an attorney before signing
this Agreement.


15.Period to Consider Agreement. Executive agrees that he has at least
twenty-one (21) days from the day that he has been given this Agreement, not
counting the day upon which he received it, to consider whether to sign the
Agreement. If he signs the Agreement before the end of the 21-day period, he
agrees that he will have done so knowingly and voluntarily, without undue
influence, duress or any type of pressure by Employer.


16.Right to Revoke Agreement. Executive may rescind this Agreement at any time
within seven (7) days after signing it, not counting the day upon which he signs
it. This Agreement will not become effective or enforceable unless and until the
7-day rescission period has expired without Executive rescinding it.


17.Procedure for Accepting or Rescinding the Agreement. To accept the terms of
this Agreement, Executive agrees that he must deliver the Agreement, after
having signed and dated it, to Employer by hand or mail. If he decides to
rescind the acceptance, the Executive must deliver to Employer by hand or by
mail a written, signed statement to announce that acceptance of this Agreement
is rescinded. This statement must be delivered to Employer within the 7-day
rescission period. Executive understands that all deliveries of acceptance or
rescission to Employer must be made only to the following individual: Kimberly
Hauer, Vice President, Human Services Division, Caterpillar Inc., 100 N.E. Adams
Street, Peoria, IL 61629.


18.Executive Acknowledgments. By signing this Separation Agreement, Executive
agrees that: he has been advised to consult with legal counsel concerning the
terms of this Agreement prior to signing it; that he is entering into this
Separation Agreement knowingly and voluntarily; that he has been paid for all
hours worked, including overtime; and that he has not suffered any on‑the‑job
injury for which he has not already filed a claim. Executive also acknowledges
and agrees to cooperate in the return of all property belonging to Employer,
including but not limited to identification badge, keys, key cards, files (in
whatever form - including electronic files), records, computer access codes,
computer passwords, computer hardware, computer programs, instruction manuals,
business plans, as well as other documents prepared or received and other
property used in connection with his employment.


19.Confidentiality. The parties mutually agree to keep the existence and terms
of this Agreement, and the discussions between them regarding this Agreement,
confidential and agree that neither the existence, the terms, nor the
discussions with regarding this Agreement shall be disclosed or communicated in
any manner except (a) as required by legal proceedings to secure compliance with
or enforcement of the terms of this Agreement; (b) in response to any proper
subpoena, court order, or lawful discovery request in litigation; (c) to
Employee’s spouse, domestic partner, or financial/legal advisors, all of whom
shall agree to keep such information confidential. This provision also does not
prohibit or restrict Executive (or his attorney) from responding to any inquiry
about this Agreement or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC) or any other governmental entity or agency such as
the Equal Employment Opportunity Commission (EEOC). Nor does this
confidentiality obligation require Executive to notify Employer regarding any
such reporting, disclosure or cooperation with SEC or any other entity or agency
of the government.


20.Non-Admissions. The fact and terms of this Separation Agreement are not an
admission by Employer or by the Executive of liability or other wrongdoing under
any law.


21.Internal Revenue Code Section 409A. The Parties agree that the separation
payment made pursuant to this Agreement does not constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”). Specifically, the separation
payment described in this Agreement will be made in a manner that will cause it
to be a short-term deferral as described in Treas. Reg. § 1.409A-1(b)(4). This
Agreement shall be implemented and construed in a manner to give effect to the
foregoing. In no event whatsoever shall Employer or any of its affiliates be
liable for any tax, interest or penalties that may be imposed on Executive
pursuant to Section 409A.





--------------------------------------------------------------------------------





Neither Employer nor any of its affiliates have any obligation to indemnify or
otherwise hold Executive harmless from any such taxes, interest or penalties, or
liability for any damages related thereto.


22.Entire Agreement and Enforceability. The Parties agree that this Agreement is
the entire Agreement between them regarding the termination of their employment
relationship, and that if any part of this Agreement is found to be invalid, the
rest of the Agreement will be enforceable between them. Any changes to this
Agreement after it was first presented to Executive, whether material or
immaterial, do not restart the decision period described in the Section entitled
“Period to Consider Agreement.” Further, both parties agree that this Agreement
shall be interpreted and enforced in accordance with the laws of the State of
Illinois.
    
Executive Signature:
/s/ David P. Bozeman
(David P. Bozeman)
 
Date: August 24, 2016


On Behalf of Employer (print name):
Kimberly S. Hauer


Signature:
/s/ Kimberly S. Hauer
(Kimberly S. Hauer)


Date: August 24, 2016    


 





--------------------------------------------------------------------------------







Exhibit A
Equity Compensation




Grant Date
Grant Type
Options/Units Granted
Options/Units
Unvested as of August 31, 2016
Options/Units Vested Under This Agreement
Options/Units Forfeited at Separation
05/01/2012
RSU
2,500
832
666
166
03/03/2014
NQSO
53,864
53,864
50,872
2,992
03/02/2015
NQSO
97,321
64,880
27,033
37,847
03/07/2016
NQSO
66,434
66,434
18,454
47,980







Grant Date
Grant Type
Performance Units Granted


Performance Units
Unvested as of August 31, 2016
Performance Units Outstanding Under This Agreement
Performance Units Forfeited at Separation
02/27/2015
PRSU
9,204
9,204
6,136*
3,068
03/07/2016
PRSU
10,502
10,502
3,501**
7,001



* Units will remain outstanding following the Separation Date and only will vest
if and to the extent that the performance hurdles described in the award notice
dated February 27, 2015 are achieved as described in such notice.     


** Units will remain outstanding following the Separation Date and only will
vest if and to the extent that the performance goals described in appendix A to
the award notice dated March 7, 2016 are achieved as described in such notice
and appendix.





